PER CURIAM.
Assuming that the will of the deceased, througfe whom all parties claim title, was erroneously construed by the special* term (which we by no means assert), still the question was one fairly for litigation, and the judgment rendered in the action is conclusive ora *614all the parties; and, as there is no person having any possible interest in the title who was not made a party to the action, the title of the purchaser is absolutely secure; he is protected by the judgment. Blakeley v. Calder, 15 N. Y. 617; Jordan v. Van Epps, 85 N. Y. 427.
The order should be reversed, and motion to compel purchaser to take title granted, with $10 costs and disbursements.